DETAILED ACTION

1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 09/13/2022. Claims 95-114 are pending. Claim 102 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 102 for informalities is withdrawn in view of Applicant’s amendments to the claim.

4.	Claims 95-107, 111 & 113-114 stand rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2007/0021521 A1), in view of Kenney et al. (US 2013/0126073 A1), further in view of Thomas et al. (US 2010/0056722 A1) for the reasons presented in the Non-Final Rejection dated 04/13/2022. It is noted that the current amendment to independent claim 102 corrects an informality, but does not change the substance of the prior art rejection.

5.	Claims 108-110 & 112 stand rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2007/0021521 A1), in view of Thomas (US 2010/0056722 A1) for the reasons presented in the Non-Final Rejection dated 04/13/2022.

Response to Arguments
6.	Applicant’s arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
	On pg. 9 of the Remarks, Applicant argues that the applied prior art of record fails to teach or suggest the features of independent claims 95, 102, and 108 for reasons discussed herein. Applicant argues that a composite is formed with materials, for example fibrous materials, as described in the clams and instant application, but, in contrast, a casting [taught by Cheng] is a solid three-dimensional (3D) structure, e.g. a lens. Applicant argues that Cheng further requires a source of high energy actinic radiation such as high-energy ultraviolet source having a duration and intensity of such exposure to provide for essentially complete (greater than 80%) polymerization of the composition contained in the molds.
However, the claims do not recite or require “fibrous materials”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fibrous materials) are not recited in the rejected claim(s) and a casting is not excluded, for at least the reason that “comprising” is used as a transitional phrase.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	On Remarks pg. 10, Applicant argues that Kenney is materially deficient as it fails to teach or suggest various features of the independent claims, e.g. apply a curable material to the composite in the mold; instead, Kenney teaches a prepeg including fibers already preimpregnated with the epoxy. Applicant argues that Cheng teaches away from using a carbon fiber prepeg epoxy, so one of ordinary skill in the art would not modify Cheng to incorporate certain features of Thomas or Kenney in an effort to arrive at the claimed invention, thus Applicant submits that the rejection is improper.
However, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984), see MPEP 2141.02, MPEP 2145X.D. 1. What about Kenney makes it “materially deficient” when cited with primary reference Cheng? Simply alleging that one reference has a feature that the other does not (“a carbon fiber prepreg is not a solid casting”) is not a persuasive argument.
	On pg. 11 of the Remarks, Applicant argues that the combination of the applied references is improper because the Office Action relies on information gleaned solely from Applicant’s specification and cites MPEP § 2142 about “impermissible hindsight”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant then argues that a combination of Kenney with Cheng would result in a bizarre situation where a solid casting being optically clear is not achieved since a casting and composite are structurally unique. Applicant argues that the solid casting is important to Cheng and the removal thereof would frustrate the purpose of the system discussed therein, then cites MPEP § 2142.01(V).
	However, there is nothing in the claims requiring the composite/casting to be “optically clear”, nor is there any evidence showing the difference between a “casting” and a “composite” beyond Applicant’s conclusory statement.
Applicant argues on the paragraph bridging pgs. 11-12 of the Remarks that the statements about Cheng para. 0060 in the Office Action are a mischaracterization of Cheng as it is directed toward a solid casting, thereby teaching away and, moreover, the asserted reason is absent from the cited art and is only present in Applicant’s specification, so is an exercise of impermissible hindsight.
Why can a “solid casting” not correspond to a “mold”? Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
For at least the reasons described above, the claim rejections are maintained.
The complex, repetitive nature of the claim language still makes it hard to understand what the key elements of the invention are. In the hope of expediting prosecution, here are three suggestions: [1] Recite the crucial “low radiant flux” in a separate active method step, for example “curing at 500 mW/cm2 or less to form a first cured material”. [2] Define the wavelength of the energy source after reciting the low flux value. [3] Define the parameters for “composite material” and “mold” within the independent claims. The instant claims should also be amended to remove the broad phrase “at least a portion” or explicitly define the term “portion”. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 19, 2022